 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DEREK BOROUGH,
                                                          Case No.: 2:18-cv-01828-JAD-NJK
12         Plaintiff(s),
                                                                         Order
13   v.
14   ROXIE ALLISON IV, et al.,
15         Defendant(s).
16        In light of the notice of settlement, Docket No. 27, the deadline to file the joint proposed
17 pretrial order is VACATED. Dismissal papers must be filed by September 16, 2019.
18        IT IS SO ORDERED.
19        Dated: August 16, 2019
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
